Title: To George Washington from Jonathan Trumbull, Sr., 8 March 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



sir
Lebanon [Conn.] 8th March 1777

I trouble you with the inclosed Papers lately sent to me—respecting Prisoners sentenced by Court Martial to Confinement in Simsbury Mines in this State & sent thither agreable to you[r] Excellency’s Order—with an Account of Expences incurred for their Support &Ca I shall take it as a Favour in Behalf of the Comtee of P. Town if the Necessary Orders are given for the Refunding the Expences they have Occasioned—& am with every Sentiment of Esteem & Regard Your Excellency’s most Obedient hble Servant

Jonth; Trumbull

